ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Spanish Solutions Language Services           )      ASBCA No. 62233
                                              )
Under Contract No. W912CL-18-P-0027           )

APPEARANCE FOR THE APPELLANT:                        Ms. Marcela Lopez
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Greg T. O'Malley, JA
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        The government moves to dismiss the appeal for lack of jurisdiction.
Appellant's theory is that Contract W912CL-18-P-0027 (the contract at issue in this
appeal) "was awarded improperly and illegally, [c]onsequently [appellant] has been
unfairly denied the contract and the integrity of the competitive procurement system
has been compromised" (app. resp. at 4 (emphasis added)). Appellant's appeal is
really a "bid protest," which the Board lacks jurisdiction to entertain. See Lulus
Ostrich Ranch, ASBCA Nos. 61225, 61226, 17-1BCA136,848 at 179,543.
Moreover, for the Board to possess jurisdiction to entertain an appeal, there must be an
express or implied contract between the appellant and the government. See Black
Tiger Co., ASBCA No. 59819, 18-1 BCA, 37,046 at 180,336. The above-quoted
statement of appellant concedes that the contract at issue is not between appellant and
the government; consequently, the Board does not possess jurisdiction to entertain this
appeal. Although appellant points to the contracting officer having provided appellant
a notice of appeal rights (app. resp. at 1), that does not change the outcome. See
Palafox Street Assocs., L.P. v. United States, 122 Fed. Cl. 18, 37 (2015) (contracting
officer's advice regarding appeal rights did not create jurisdiction upon court); Santa
Fe, Inc. v. United States, 13 Cl. Ct. 464, 467 n.1 (1987) ("A contracting officer cannot
bestow jurisdiction upon a court where it does not otherwise exist.").
       The appeal is dismissed for lack of jurisdiction.

       Dated: February 6, 2020




                                                   Administrative Judge
                                                   Armed Services Board
                                                                                        I
                                                   of Contract Appeals

 I concur


  ~
 RifCHARDSHACKLEFORD                              OWEN C. WILSON
                                                                                        ,
 Administrative Judge
 Acting Chairman
                                                  Administrative Judge
                                                  Vice Chairman
                                                                                        I   '



 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62233, Appeal of Spanish
Solutions Language Services, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals



                                                                                        I
                                                                                        Ii
                                                                                        f
                                           2                                            I
                                                                                        I
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Spanish Solutions Language Services           )      ASBCA No. 62233
                                              )
Under Contract No. W912CL-18-P-0027           )

APPEARANCE FOR THE APPELLANT:                        Ms. Marcela Lopez
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Greg T. O'Malley, JA
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        The government moves to dismiss the appeal for lack of jurisdiction.
Appellant's theory is that Contract W912CL-18-P-0027 (the contract at issue in this
appeal) "was awarded improperly and illegally, [c]onsequently [appellant] has been
unfairly denied the contract and the integrity of the competitive procurement system
has been compromised" (app. resp. at 4 (emphasis added)). Appellant's appeal is
really a "bid protest," which the Board lacks jurisdiction to entertain. See Lulus
Ostrich Ranch, ASBCA Nos. 61225, 61226, 17-1 BCA ,i 36,848 at 179,543.
Moreover, for the Board to possess jurisdiction to entertain an appeal, there must be an
express or implied contract between the appellant and the government. See Black
Tiger Co., ASBCA No. 59819, 18-1 BCA ,i 37,046 at 180,336. The above-quoted
statement of appellant concedes that the contract at issue is not between appellant and
the government; consequently, the Board does not possess jurisdiction to entertain this
appeal. Although appellant points to the contracting officer having provided appellant
a notice of appeal rights (app. resp. at 1), that does not change the outcome. See
Palafox Street Assocs., L.P. v. United States, 122 Fed. Cl. 18, 37 (2015) (contracting
officer's advice regarding appeal rights did not create jurisdiction upon court); Santa
Fe, Inc. v. United States, 13 Cl. Ct. 464, 467 n.1 (1987) ("A contracting officer cannot
bestow jurisdiction upon a court where it does not otherwise exist.").
       The appeal is dismissed for lack of jurisdiction.

       Dated: February 6, 2020




                                                  ,..tIMOTHYB.MCIAI
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

 I concur


  ~
 RftCHARDSHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge                  I
 Acting Chairman
 Armed Services Board
 of Contract Appeals
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
                                                                                        II
                                                                                        l
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62233, Appeal of Spanish
Solutions Language Services, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2